Citation Nr: 0737664	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an abscess of the 
right ear secondary to trauma.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss, tinnitus 
and an abscess of the right ear was denied by the RO in a 
decision of June 2002.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted with regards to the bilateral 
hearing loss disability and tinnitus since the RO's 2002 
rating decision is relevant and probative of the issue at 
hand.

3.  The evidence submitted with regards to the right ear 
abscess since the RO's December 2002 decision is cumulative.

4.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

5.  Bilateral hearing loss disability is not attributable to 
service.

6.  Tinnitus was not manifest during service and is not 
attributable to any incident of service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for bilateral hearing loss disability is final.  38 U.S.C.A. 
§ 7105(c)(West 2002).

2.  Evidence received since the June 2002 rating decision is 
new and material and the claim for service connection for 
bilateral hearing loss disability is reopened.  38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The June 2002 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c)(West 2002).

4.  Evidence received since the June 2002 rating decision is 
new and material and the claim for service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The June 2002 rating decision denying service connection 
for an abscess of the right ear secondary to trauma is final.  
38 U.S.C.A. § 7105(c)(West 2002).

6.  Evidence received since the June 2002 rating decision is 
not new and material and the claim for service connection for 
an abscess of the right ear secondary to trauma is not 
reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

8.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§, 1110, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
bilateral hearing loss disability, tinnitus, and abscess of 
the right ear.  In VCAA letters of Mau 2004 and July 2006 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice regarding 
bilateral hearing loss and the abscess of the right ear 
predated the rating decision.  With regard to the notice for 
tinnitus, it did not predate the rating decision.  However, 
the July 2006 notice was adequate and a supplemental 
statement of the case was issued subsequent to the notice 
which constituted subsequent process.  No prejudice has been 
claimed as a result of the timing of the notice.  Moreover, 
the essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  With regard 
to notice as to disability ratings and effective date 
assignment, notice was not provided until a letter of March 
2006.  However, the lack of timeliness is not prejudicial to 
the appellant because his claim is denied, and, therefore, 
the issues of rating and effective date do not arise.  The 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical treatment 
records have been obtained.  The veteran was afforded a VA 
examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

A.  New and Material

The veteran seeks to reopen claims for service connection for 
bilateral hearing loss disability, tinnitus and an abscess of 
the right ear secondary to trauma.  These conditions were 
previously denied in a June 2002 rating decision.  The RO 
denied service connection for these conditions as there was 
no evidence of current disability.  The RO notified the 
veteran of this decision in June 2002 and the veteran did not 
appeal.  Consequently, that decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO's June 2002 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, this means that the Board must 
look at all the evidence submitted since the June 2002 
decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in April 2004 the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Abscess of the right ear

The veteran seeks to reopen his claim for an abscess of the 
right ear.  The RO previously denied service connection for 
this disability in a June 2002 rating decision.

At the time of the decision, the record included service 
medical.

Submitted since the RO's June 2002 rating decision are VA 
outpatient treatment records and private medical treatment 
records documenting audiometric examinations, and a July 2004 
statement from the veteran's wife stating that while the 
veteran was in service he had to have an abscess removed from 
his right ear.

The Board has made a careful review of the evidence of 
record.  In the present claim, the submitted VA outpatient 
treatment records, private medical treatment records and the 
veteran's wife statement are not new and material as they do 
not relate to an unestablished fact necessary to substantiate 
the claim, namely, that the veteran currently has a 
disability.  No evidence has been introduced that the veteran 
currently has an abscess in the right ear or that he has 
residuals of an abscess in the right ear.  The evidence 
introduced since the June 2002 rating decision does not show 
a current disability.  While the veteran's wife's statement 
states that the veteran had an abscess removed from his right 
ear in service, it does not show that the veteran currently 
has a disability associated with the abscess.  Furthermore, 
the statement from the wife is merely cumulative of the 
veteran's own allegations at the time of the prior denial.  
Thus, as the additional evidence is cumulative of the 
evidence of record at the time of the June 2002 rating 
decision and does not raise a reasonable possibility of 
substantiating the claim, the request to reopen the claim of 
service connection for an abscess of the right ear secondary 
to trauma is denied.  38 C.F.R. § 3.156(a). 

Bilateral hearing loss disability and tinnitus

The veteran seeks to reopen his claims for bilateral hearing 
loss disability and tinnitus.  The RO previously denied 
service connection for these disabilities in a June 2002 
rating decision on the basis that there was no evidence of a 
current disability.

At the time of the decision, the record included service 
medical records and the veteran's claims.  However, there was 
no probative evidence of in-service hearing loss and 
tinnitus; no competent evidence of a current disability and 
no competent evidence of a nexus to service.

Submitted since the RO's June 2002 rating decision are VA 
outpatient treatment records and a VA examination of November 
2002 which note that the veteran currently has a bilateral 
hearing loss disability and tinnitus.   

The Board has made a careful review of the evidence of 
record.  At the time of the prior denial, there were the 
veteran's assertions that he had bilateral hearing loss 
disability and tinnitus.  Based upon the reasoning behind the 
prior decision, the evidence added to the record is new and 
material.  At the time of the prior denial, there was no 
competent evidence of current disability.  That fact has 
changed.  There is now competent evidence of a current 
disability.  A prior unestablished fact is now established.  
Accordingly the claims for service connection for bilateral 
hearing loss disability and tinnitus are reopened.




B.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially the Board notes that the veteran served during the 
Vietnam War as an  Aviation Electronic Equipment 
Maintenanceman.  He asserts that his bilateral hearing loss 
and tinnitus are a result of noise exposure to aircraft 
noise.  His DD Form-214 confirms that the veteran served 
during the Vietnam Era and his MOS.  

In a separation physical examination of November 1967 acuity 
was 15/15 in each ear.  The ears were normal.  The veteran 
denied a history of ear, nose and throat trouble.  

A private audiological exam of March 2004 noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
75
80
80
LEFT
10
45
70
70
80

Speech recognition was 50 percent on the right ear and 50 
percent on the left ear.  

VA outpatient treatment records of July 2004 shows the 
veteran sought treatment for his hearing.  He stated that he 
was in an explosion in 1964 while in service which blew the 
crystal off his watch.  He said he had immediate tinnitus and 
hearing loss.  He denied working on anything which exposed 
him to noise after service.  

In a VA audiological exam of November 2005 the puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
80
75
80
LEFT
15
45
65
65
80

Speech recognition using Maryland CNC was 76 percent in the 
right ear and 84 percent in the left ear.  The examiner noted 
that the veteran reported noise exposure from various types 
of aircraft while in service while working in avionics 
repair.  He also noted that the veteran alleged he was 
subject to occasional rocket attacks while in service.  He 
further noted the veteran reported being involved in an 
explosion while in boot camp which blew the crystal off his 
watch.  The veteran provided a history of progressive 
bilateral hearing loss over the last at least 10 years and a 
longer history of bilateral constant tinnitus.  The veteran 
denied noise exposure after service.  The examiner opined, 
after a review of the claims file, that the service medical 
records did not show either hearing loss or tinnitus while in 
service.  That in his opinion the service medical records 
offered "sufficient clear and convincing evidence of 
rebuttal regarding the veteran's contentions of hearing loss 
and tinnitus having been incurred in service."  He further 
noted that the most likely etiology of the veteran's hearing 
loss and tinnitus would be age related factors (presbycusis).  
In his opinion "it is less likely that not that the 
veteran's current hearing loss and tinnitus are related to 
military noise exposure/acoustic trauma."  

In a private audiological examination of January 2007 the 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
35
75
75
80
LEFT
15
50
70
75
85

The examiner opined based on the reported noise exposure in 
service, lack of documentation regarding hearing thresholds 
upon separation from service, and lack of noise hobbies, that 
"it is at least as likely as not that [the veteran's] 
hearing loss and chronic and constant tinnitus [were] caused 
by or contributed to by acoustic trauma or excessive noise 
exposure experienced during his military service."

The Board notes that the record establishes conflicting 
evidence of an opinion of nexus between service and the 
veteran's current bilateral hearing loss disability and an 
opinion which states that there is no such nexus.  

Of record is a letter of January 2007, from the veteran's 
private audiologist where she states that the veteran's 
bilateral hearing loss disability and tinnitus are due to 
noise exposure in service.  

In contrast is the November 2005 VA opinion which notes that 
the current bilateral hearing loss and tinnitus were not due 
to noise exposure in service but rather due to age.  This 
opinion was issued after the VA examiner conducted a full 
audiological examination, reviewed the veteran's claim file 
and reviewed the veteran's history of noise exposure.  The VA 
opinion is consistent with the contemporaneous service 
records.  Objectively, his acuity was 15/15; the ears and 
drums were normal; and the veteran denied a history of ear 
trouble.  Clearly the VA opinion is consistent with the 
contemporaneous service records and is more probative.  To 
the extent that the veteran reported that he noticed hearing 
loss and tinnitus during and since service, his statement is 
inconsistent with his denial at separation and inconsistent 
with the normal findings at separation.  His assertion is 
unsupported and not credible.  Similarly, the private opinion 
based upon an unreliable history is also unreliable.

The Board places greater weight on the November 2005 opinion 
than on the private audiologist's opinion because the opinion 
is based on a more complete picture of the veteran's 
disability to include a review of his claim file.  Ultimately 
the Board has the obligation to assess the weight of the 
evidence.  There is a clear conflict in the record.  This 
Veterans Law Judge has reviewed and considered each opinion 
and concludes that the November 2005 opinion that the 
veteran's hearing loss and tinnitus were not due to his 
service is substantiated by the separation examination and is 
more probative than the private audiologist's opinion stating 
that it is.  Furthermore, there is no indication that the VA 
examiner rejected the veteran's reports of in service noise 
exposure.

Furthermore, the evidence of record shows that hearing loss 
was first manifested more than a year after service.  The 
first report of bilateral hearing loss was not until March 
2004.  This was more than 37 years from the veteran's 
separation from the service.

In sum, bilateral hearing loss disability and tinnitus were 
not demonstrated during service.  From 1967 to 2004, there 
were no record findings or diagnosis of bilateral hearing 
loss disability or tinnitus.  The more probative evidence of 
record shows that current hearing loss disability and 
tinnitus are not related to service.  Bilateral hearing loss 
disability and tinnitus were not manifest during service or 
for many years thereafter.  The veteran's assertion of 
hearing loss disability and tinnitus due to service is not 
supported.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  
However, although the veteran now alleges that he experienced 
hearing loss and tinnitus while in service, there is no 
objective evidence of complaints of hearing loss until more 
than 37 years after separating from service.  In a merits 
context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Furthermore, at the VA examination of November 2005 he 
reported a progressive loss of hearing acuity over the 
previous 10 years.  The Board finds the veteran's statements 
while seeking medical treatment and prior to the his appeal 
to be more credible than the veteran's current allegations.

In addition, to the extent that the veteran is alleging that 
he had chronic ringing in his ears since service, the 
preponderance of the evidence is against this assertion.  It 
was not reported in service or after service until 2004.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss disability and tinnitus.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2002).


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

The application to reopen the claim for service connection 
for tinnitus is granted.

The application to reopen the claim for service connection 
for an abscess in the right ear secondary to trauma is 
denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


